DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (PG Pub. No. US 2021/183707 A1) in view of Reboh et al. (PG Pub. No. US 2018/0175166 A1)
Regarding claim 1, Ng teaches a semiconductor field-effect transistor (FET) device (fig. 1K: 100), comprising: 
a substrate (¶ 0020: 110):
at least one device stack (¶ 0024, 0026: nanostructure stack 120N and/or 120P) comprising active layers (¶ 0054: active channels 112N/124N/126N and/or 122P/124P/126P) oriented horizontally one on top of another on the substrate (fig. 1K: 122N/124N/126N and/or 122P/124P/126P oriented horizontally one on top of another on 110);
gates (¶ 0072, 0077: 240 and/or 250) surrounding at least a portion of each of the active layers (fig. 1K: portions of 240 surround 122N/124N/126N, portions of 250 surround 122P/124P, 126P); 
gate spacers (¶ 0042: 160) alongside the gates (fig. 1K: 160 disposed alongside 240 and/or 250); and 
source/drains (¶ 0053, 0057: 180N and/or 180P), interconnected by the active layers, on opposite sides of the gates (180N interconnected by 122N/124N/126N on opposite sides of 240, 180P interconnected by 122P/124P/126P on opposite sides of 250),
wherein the source/drains are offset from the gates by inner spacers (¶ 0049: 180N separated from 240 by 170, and 180P separated from 250 by 170) which share common straight, vertical sidewalls with opposing ends of the active layers (fig. 1K: portions of 170 share common straight, vertical sidewalls with opposing ends of active layers 122N/124N/126N and 122P/124P/126P), 
wherein the source/drains comprise an epitaxial material (¶ 0053, 0057) which induces strain in the active layers (¶ 0053, 0057: 180N induces strain in 122N/124N/126N, and 180P induces strain in 122P/124P/126P), and 
wherein the gate spacers are formed from a same material as the inner spacers (¶ 0043, 0049: 160 and 170 formed from same materials).
Ng is silent to the source/drains having a low defect density.
Reboh teaches a semiconductor device (fig. 1H: 100) including source/drains (¶ 0063: 118, 120, similar to 180N and/or 180P of Ng), interconnected by a stack of active layers (¶ 0062: 112, similar to 122N/124N/126N and/or 122P/124P/126P of Ng), the source/drains having a low defect density (¶ 0041: source and drain regions formed by without crystallinity defects).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drains of Ng with a low defect density, as a means to maximize addition of a stress in the channel (Reboh, ¶ 0044).

Regarding claim 4, Ng in view of Reboh teaches the semiconductor FET device of claim 1, wherein the gate spacers and the inner spacers are formed from a material selected from the group consisting of: 
silicon oxide (SiOx) (Ng, ¶¶ 0043, 0049: silicon oxide), 
silicon carbide (SiC), 
silicon oxycarbide (SiCO), 
silicon nitride (SiN) (Ng, ¶¶ 0043, 0049: silicon nitride), and 
combinations thereof.

Regarding claim 5, Ng in view of Reboh teaches the semiconductor FET device of claim 1, wherein the strain induced in the active layers comprises compressive strain (Ng, ¶ 0057: 180P induces compressive strain in 122P/124P/126P).

Regarding claim 6, Ng in view of Reboh teaches the semiconductor FET device of claim 1, wherein the strain induced in the active layers comprises tensile strain (Ng, ¶ 0053: 180N induces tensile strain in 122N/124N/126N).

Regarding claim 21, Ng in view of Reboh teaches the semiconductor FET device of claim 1, wherein the inner spacers share the common straight, vertical sidewalls with both the opposing ends of the active layers and the gate spacers (Ng, fig. 1K: 170 shares common straight, vertical sidewalls with both the opposing ends of active layers 122N/124N/126N and/or active layers 122P/124P/126P and gate spacers 160).

Regarding claim 22, Ng in view of Reboh teaches the semiconductor FET device of claim 1, wherein at least one of the inner spacers directly contacts the substrate (Ng, fig. 1K at least one 170 directly contacts substrate portion 114N and/or 114P).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Reboh as applied to claim 1 above, and further in view of Cohen (PG Pub. No. US 2008/0064149 A1).
Regarding claim 2, Ng in view of Reboh teaches the semiconductor FET device of claim 1, comprising epitaxial material source/drains (Ng, ¶ 0053, 0057) having a low defect density (Reboh).
Ng in view of Reboh is silent to wherein the low defect density comprises a defect density of less than or equal to about 2 x 107 cm-2.
Cohen teaches a semiconductor device including a strained channel (¶ 0012) comprising an epaxial film have a typical threading dislocation density in the range of 105 cm-2 - 108 cm-2 (¶ 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the defect density of Ng in view of Reboh in the range of Cohen, as a means to increase the device current drive by providing high carrier mobility (Cohen, ¶ 0007).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of low epitaxial defect density are disclosed in Reboh and Cohen. 

Regarding claim 3, Ng in view of Reboh and Cohen teaches the semiconductor FET device of claim 2, wherein the epitaxial material is selected from the group consisting of: 
carbon and phosphorous-doped silicon (Si:C(P)) (Ng, ¶ 0054-0055: 180N comprises silicon carbide doped with phosphorus) and 
boron-doped silicon germanium (SiGe:B) (Ng, ¶ 0059: 180P comprises silicon germanium doped with boron).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Cohen.
Regarding claim 7, Ng teaches a semiconductor FET device (fig. 1K: 100), comprising: 
a substrate (¶ 0020: 110):
at least one device stack (¶ 0024, 0026: nanostructure stack 120N and/or 120P) comprising active layers (¶ 0054: active channels 112N/124N/126N and/or 122P/124P/126P) oriented horizontally one on top of another on the substrate (fig. 1K: 122N/124N/126N and/or 122P/124P/126P oriented horizontally one on top of another on 110);
gates (¶ 0072, 0077: 240 and/or 250) surrounding at least a portion of each of the active layers (fig. 1K: portions of 240 surround 122N/124N/126N, portions of 250 surround 122P/124P, 126P); 
gate spacers (¶ 0042: 160) alongside the gates (fig. 1K: 160 disposed alongside 240 and/or 250); and 
source/drains (¶ 0053, 0057: 180N and/or 180P), interconnected by the active layers, on opposite sides of the gates (180N interconnected by 122N/124N/126N on opposite sides of 240, 180P interconnected by 122P/124P/126P on opposite sides of 250),
wherein the source/drains are offset from the gates by inner spacers (¶ 0049: 180N separated from 240 by 170, and 180P separated from 250 by 170) which share common straight, vertical sidewalls with opposing ends of the active layers (fig. 1K: portions of 170 share common straight, vertical sidewalls with opposing ends of active layers 122N/124N/126N and 122P/124P/126P), 
wherein the source/drains comprise an epitaxial material having a low defect density (figs. 1C-1D: Ng teaches only semiconductor layers 122/124/126/128 are present along the entire sidewall of trenches 120r1 from which growth of the source/drains 108N is templated, equivalent to source/drain formation in ¶ 0045 of the instant specification.  Therefore, Ng implicitly discloses the formation of low defect density in 108N), and 
wherein the source/drains comprise an epitaxial material (¶ 0053, 0057) which induces strain in the active layers (¶ 0053, 0057: 180N induces strain in 122N/124N/126N, and 180P induces strain in 122P/124P/126P), and 
wherein the gate spacers are formed from a same material as the inner spacers (¶ 0043, 0049: 160 and 170 formed from same materials).
Ng is silent to the source/drains having a low defect density of from about 1 x 107 cm-2 to about 2 x 107 cm-2 and ranges therebetween.
Cohen teaches a semiconductor device including a strained channel (¶ 0012) comprising an epaxial film have a typical threading dislocation density in the range of 105 cm-2 - 108 cm-2 (¶ 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the defect density of Ng in view of Reboh in the range of Cohen, as a means to increase the device current drive by providing high carrier mobility (Cohen, ¶ 0007).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of low epitaxial defect density are disclosed in Cohen. 

Regarding claim 8, Ng in view of Cohen teaches the semiconductor FET device of claim 7, wherein the gate spacers and the inner spacers are formed from a material selected from the group consisting of: 
silicon oxide (SiOx) (Ng, ¶ 0043, 0049: silicon oxide), 
silicon carbide (SiC), 
silicon oxycarbide (SiCO), 
silicon nitride (SiN) (Ng, ¶ 0043, 0049: silicon nitride), and 
combinations thereof.

Regarding claim 9, Ng in view of Cohen teaches the semiconductor FET device of claim 7, wherein the epitaxial material is selected from the group consisting of: 
Si:C(P) (Ng, ¶ 0054-0055) and SiGe:B (Ng, ¶ 0059).

Regarding claim 10, Ng in view of Cohen teaches the semiconductor FET device of claim 7, wherein the strain induced in the active layers comprises compressive strain (Ng, ¶ 0057) or tensile strain (Ng, ¶ 0053).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894